The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Terminal Disclaimer filed on 2/24/2022 has been considered and accepted.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 2/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 14/655,750, any patent granted on Application Number has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The current terminal disclaimer replaces the prior terminal disclaimer, and the prior terminal disclaimer is thus void

Double Patenting
The nonstatutory double patenting rejection on claims 1-8 are withdrawn because the applicant has provided the Examiner a Terminal Disclaimer. Please see attached document
Allowable Subject Matter
Claims 1-8 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: please cancel claims 9-10.
In abstract, please delete all prior versions and insert 
“A fluid flow plate having first and second fluid flow channels on a fluid flow plate with an active area of fluid flow fields having one or more arrays of fluid transfer points (301, 302, 303) disposed along an edge of the flow field for communicating fluid into or out of flow channels. A first and second distribution gallery (15, 16, 21)with peripheral edge portions bounded by the arrays including at least one pair of inlets in external edges of the fluid flow plate and wherein the first fluid distribution gallery is shaped such that the combined lengths of the first-gallery second peripheral edge portions are longer than the first-gallery first peripheral edge portion, and wherein the internal edges of the flow plate comprise edges of a hole, aperture, or port passing through the flow plate, and the external edges of the flow plate comprise an outer peripheral edge of the plate. The edges each may comprise a castellated structure (31, 32, 34).”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a method of directing a fluid flow through a fluid flow plate having internal edges and external edges, the method comprising forming a plurality of first fluid flow channels extending across an active area of the flow plate to define a first fluid flow field of the fluid flow plate; forming a plurality of second fluid flow channels extending across the active area of the flow plate to define a second fluid flow field of the fluid flow plate, providing an array of first fluid transfer points disposed along an edge of the first fluid 
The closest prior art US Publication 2007/0082252 to Goebel ‘252 discloses stacked fluid How plates for an electrochemical assembly, comprising plurality of first fluid flow channels extending across an active area of the flow plate to define a first fluid flow field of the fluid flow plate, and a second plate with plurality of second fluid flaw 



The prior art US Patent 7,348,094 to Thompson et al. reference discloses stacked fluid flaw plates for an electrochemical assembly, comprising a plurality of first  does not disclose, nearly disclose or provide motivation to modify the method of directing fluid to comprise providing a second fluid distribution gallery with a second-gallery first peripheral edge portion bounded by the array of second fluid transfer points and having a second-gallery second peripheral edge portion comprising a second fluid communication edge of the fluid flow plate.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725